                                                                      SO ORDERED.


                                                                      Dated: August 4, 2021




 1

 2                                                                    Daniel P. Collins, Bankruptcy Judge
                                                                      _________________________________
 3

 4

 5

 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7
                                IN AND FOR THE DISTRICT OF ARIZONA
 8
      John Winston Stone, Shirley Stone,                    Chapter 13 PROCEEDINGS
 9
                            Debtor(s),                      Case No. 2:21-bk-01383-DPC
10
      REOMJB, LLC                                           ORDER DENYING EMERGENCY
11                                                          RELIEF
                            Movant,
12    v.
13    John Winston Stone, Shirley Stone,
14                          Respondent(s).
15
             This Court, having conducted an oral argument on August 3, 2021 concerning Debtors’
16
     Emergency Motion for Vacate Order Granting Relief from Automatic Stay and Debtors having
17
     failed to appear to prosecute their motion, finds there is insufficient cause to warrant the relief
18
     requested.
19
             IT IS HEREBY ORDERED that Debtors’ emergency motion is DENIED that the
20
     automatic stay shall remain terminated as of July 17, 2021.
21

22
             DATED AND SIGNED ABOVE.
23

24

25

26

27


     In re Stone
     Order Granting Motion for Relief from Automatic Stay                                        Page 1 of 1
 Case 2:21-bk-01383-DPC               Doc 110 Filed 08/04/21 Entered 08/05/21 07:28:33          Desc
                                       Main Document    Page 1 of 1
